Citation Nr: 0815274	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  06-38 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran had active military service from June 1969 to 
February 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs regional office (RO) in Nashville, 
Tennessee.

In October 2007, the Board reopened the claim for service 
connection for bilateral hearing loss and remanded the 
reopened claim for additional development of the evidence.  
The case has been returned to the Board for further appellate 
action.


FINDINGS OF FACT

1.  The veteran has bilateral hearing loss disability.

2.  The veteran's current bilateral hearing loss disability 
is not related to disease or injury during his active 
military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1110, 1112(a) (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a findings of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

Additionally, service connection for certain diseases, such 
as organic diseases of the nervous system, may also be 
established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.385 does not 
prevent a claimant from establishing service connection on 
the basis of post-service evidence of hearing loss related to 
service when there were no audiometric scores reported at 
separation from service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  The Court has also held that the regulation 
does not necessarily preclude service connection for hearing 
loss that first met the regulation's requirements after 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Thus, a claimant who seeks to establish service connection 
for a current hearing disability must show, as is required in 
a claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; 
C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

The report of VA examination in December 2007 contains 
audiometric test results that meet the criteria for hearing 
loss disability as defined in 38 C.F.R. § 3.385, as there is 
at least one puretone threshold of 40 decibels or greater for 
both the left and the right ear.  In addition, the veteran 
has reported, including during sworn testimony in September 
2007, that he was exposed to loud noise aboard an aircraft 
carrier during his active military service.

The veteran's service medical records do not contain any 
reference to hearing loss.  In fact, the audiometric test 
results reported in both the September 1969 entrance 
examination and the February 1973 examination at separation 
from service show thresholds of 0 for all reported 
frequencies.  The earliest test evidence of record showing 
bilateral hearing loss as defined in 38 C.F.R. § 3.385 is a 
February 1995 industrial hearing conservation test.  

The record contains two opinions concerning whether the 
veteran's current hearing loss disability is related to his 
active military service.  The first opinion is contained in a 
September 2005 VA audiology consult report.  The report 
recites the veteran's history of exposure in service to a jet 
blast, followed by bleeding from the ear and "severe 
temporary threshold shift and ringing tinnitus."  It was 
further reported that the tinnitus resolved and the hearing 
partially resolved.  Physical examination by otoscope was 
performed and an audiogram was reviewed.  Middle ear 
immittance measurements and acoustic reflexes were also 
discussed.  The report contains the opinion that it is as 
likely as not that the hearing loss is service-connected and 
notes that the veteran was encouraged to apply for service 
connection.

The second opinion is contained in the report of a VA 
compensation examination in December 2007.  This report notes 
that the veteran's claims folder and medical record were 
reviewed.  It contains a thorough medical history, which 
discusses the veteran's report of exposure to a jet blast in 
service similarly to the September 2005 report.  It also, 
however, notes that the veteran reported a history of 
occupational noise exposure with the use of hearing 
protection devices and that he denied a history of 
recreational exposure, and considers the veteran's reported 
negative family history.  Following testing and physical 
examination, the examiner commented that the abnormal left 
eardrum noted on the examination from separation from service 
was consistent with the veteran's report of an eardrum 
rupture from the jet engine blast and expressed the opinion 
that the veteran's bilateral hearing loss is not related to 
loud noise exposure during military service, based on the 
veteran's normal hearing at exit examination.

In considering these two opinions, the Board gives greater 
weight to the September 2007 opinion, which was based not 
only on testing, examination, and the veteran's report of 
noise exposure in service, but also on review of his service 
medical records and his VA medical records as well as what 
appears to be a more thorough medical history obtained from 
the veteran by the examiner.  As the Board gives more weight 
to the negative opinion in the 2007 report, the Board 
concludes that the preponderance of the evidence is against 
the claim.  Thus, service connection for bilateral hearing 
loss is denied.

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

In this case, an October 2005 letter notified the veteran of 
the evidence needed to support his claim, and of what he 
should provide to VA and what VA would obtain.  It also 
advised him to give VA all pertinent evidence in his 
possession.  This notice was given before the adverse rating 
decision in December 2005.  The veteran was given the 
specific notice required by Dingess, supra, in April 2006, 
shortly after that opinion was issued in March 2006.  The 
Board concludes that the veteran was not prejudiced by the 
timing of this additional notice, as he has had ample 
opportunity to provide information and evidence concerning 
these additional elements of the claim for service 
connection.  Moreover, the elements of the effective date of 
the award and the disability evaluation do not arise in this 
instance, as service connection for the claimed disability is 
denied.  The Board concludes that VA has met its duty to 
notify the claimant pursuant to section 5103(a).

The Board also concludes that VA has met its duty to assist 
the claimant in substantiating his claim.  The record 
contains his service medical records and VA records.  He was 
examined by VA and a medical opinion was obtained.  He also 
testified at a hearing before the Board.  He has not 
authorized VA to obtain any private medical records.  Thus, 
there is no further action that needs to be taken to fulfill 
this duty.


ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


